The will of Bartholomew J. Donnelly, dated June 12, 1935, gave a part of the residue of his estate to the “Catholic Institute for the Blind at Jersey City, New Jersey, conducted by the Little Sisters of the Poor.” The judge found on undisputed evidence that at the time of the execution of the will there was a Roman Catholic institution in Jersey City providing assistance to the blind, operated by the Sisters of St. Joseph of Peace. The corporate name of this community from 1900 to November 30, 1936, was Institute for the Blind, Sisters of St. Joseph of Peace. On November 30, 1936, that corporation and three other New Jersey charitable corporations all conducted by the Sisters of St. Joseph, a religious order of Catholic nuns, merged to form a single New Jersey charitable corporation: St. Joseph’s Home for the Blind — Sisters of St. Joseph of Newark (designated in the final decree as “the Saint Joseph’s Home for the Blind”). The institution conducted by the Sisters of St. Joseph is the only Catholic institution which has conducted a home for the blind in Jersey City or elsewhere in the State of New Jersey. The judge rightly determined that the share designated for the “Catholic Institute for the Blind at Jersey City, New Jersey,” be paid to St. Joseph’s Home for the Blind — Sisters of St. Joseph of Newark. Tucker v. Seaman’s Aid Soc. 7 Met. 188, 208. Minot v. Boston Asylum & Farm Sch. for Indigent Boys, 7 Met. 416, 418. The words of the will describe the intended recipient with particularity. Except for the addition of the descriptive phrase “conducted by the Little Sisters of the Poor,” the designation was precise. The testator’s mistaken reference to a specific order of nuns affords no basis for disregarding the principal descriptive words. Nothing turns on the finding that there is a religious order of Catholic nuns in Newark, New Jersey, under the corporate name of Little Sisters of the Poor. Costs and expenses of appeal are to be awarded in the discretion of the Probate Court.

Decree affirmed.